Detailed Action
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amended claims dated January 6th, 2021 responding to the October 6th, 2020 Office Action provided in the rejection of claims 1-20. 

Status of Claims
2.	Claims 1, 4, 9, 12, 16 and 19 have been amended. Claims 1-20 are pending in the application, of which claims 1, 9 and 16 are in independent form and these claims (1-20) are subject to following rejection(s) and/or objection(s) indicated under section and subsections of No. 3 below. 
Response to the Amendments
3.	Regarding art rejection: In regards to claims 1-20 Applicants arguments are not persuasive; further, Applicants' amendment necessitated new grounds of rejections presented in the following art rejection.

Response to the Arguments
4.    As an initial mater Examiner likes to points out that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Argument: Applicants contended that “cited sections of the applied references, whether taken alone or in any reasonable combination, do not disclose at least "receiving, by a device, new application data associated with a new application to be created, the new application data identifying: source code of the new application, and one or more of: a development environment in which the new application may be developed, a testing environment in which the new application may be tested, or a production environment in which the new application may be deployed," and "processing, by the device, the new application data, with a trained machine learning model, to generate one or more predictions associated with the new application," as recited in claim 1, as amended” (please see Remarks page 12, last paragraph through page 13).
	Response: Examiner respectfully disagrees with the Applicants because combination of Herrin and Iyer sufficiently discloses above claimed subject matters i.e. Herrin discloses “receiving one or more log files generated by one or more development tools involving the changed portion of code under development” (please see Col. 2:7-9), wherein portion of code can be part of new or changing portion of an application as Herrin teaches that “The approach helps reduce the cost, time, and risk of delivering changes by allowing for more incremental updates to applications in production” (please refer to Col. 4:57-67), and Iyer teaches “A characteristic of continuous deployment practice includes deploying into a production environment new code/changes to an application” (please refer to [0002]). On the other  hands Herrin discloses “receiving one or more log files generated by one or more development tools involving the changed portion of code under development at the particular stage of the continuous delivery pipeline. Furthermore, the method comprises receiving relationship information between entries in the one or more log files and the changed portion of code under development at the particular stage of continuous delivery pipeline from the machine learning model, where the relationship information comprises information pertaining to the behavior of the changed portion of code in connection with the particular stage of continuous delivery pipeline” [emphasis added] (please see Col. 2:7-18). Therefore, log file data identifies the source code as Herrin further discloses “developer may begin to edit the code of a ReactJS component. Continuous delivery advisor 104 determines that the developer has Jest unit testing (library for testing JavaScript.RTM. code) in their source code” (please see Col. 12:55-58). Moreover, Herrin discloses “in order to attempt to limit the failures in the continuous delivery pipeline, developers utilize context switching between multiple environments, such as an integrated development environment” (please see Col. 8:44-47), “embodiments of the software linter of the present invention understand other development branches in the developer's active commits and warns how they may alter overall code quality, unit tests, functional tests and performance tests” (please see Col. 3:62-65), and “Continuous delivery is enabled through the deployment pipeline. That is, the continuous delivery pipeline enables a constant flow of changes into production via an automated software production line. The pipeline breaks down the software delivery process into stages, such as build and test. Each stage is aimed at verifying the quality of new features from a different angle to validate the new functionality and prevent errors from affecting the software” (please see Col. 5:3-10). Accordingly, combination of Herrin and Iyer sufficiently disclose claimed and argued subject matter. 
Examiner respectfully submit that cited portion from the prior art of invention as used for describe each of the independent and depended claims must be read as a whole, and not as a single feature or subcombination of features which represent less than the entirety of the prior art of invention as a whole. While a particular feature or subcombination of features referred to by the applicant in remarks as a basis for distinguishing the prior art over the claimed invention disagreed by the examiner, and further the Examiner does not necessarily agree with any characterization of the prior art as referenced in order to obviate the applied art rejection.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a primafacie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see MPEP 2112.01. 
	The Applicants interpretation of claim scope is a bare recitation of the elements in the claim(s) coupled with boilerplate language. The Applicants statement does not explain with a full development of reasons how the elements recited within the body of claim are directed to the invention or as defined in the specification. In other words, the Applicants have not met the burden of analysis for the rejection as set forth in the remarks. The Applicants statements are an oversimplification of the prior arts of record and does not account for invention described and expressed in the cited prior arts. Each of the limitations in a claim holds its own patentable weight, during the prosecution a single limitation makes the undeniable distinction between the prior art and the claimed invention, which lead to allowability of the invention; moreover, allowability is determined based on a single limitation where that limitation stands alone above the teaching of the prior art. Therefore, it is undoubtedly critical and necessary to provide the analysis of subjected limitation(s) and support of that limitation in the specification while arguing the prior art to render a distinction; whereas, in this extend Applicants statements are mere conclusion without a full development of reasons as to why the elements of the claim distinguished from the cited prior art(s).
	Moreover, Applicants failed to properly response to the art rejection to the claims 1-20; however, in all cases where reply to a requirement is indicated as necessary for further consideration of the claims, or where allowable subject matter has been indicated in an application, a complete reply must either comply with the formal requirements or specifically traverse each one not complied with. In order to be entitled to reconsideration or further examination, the applicant or patent owner must properly reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims patentable over any applied references. If the reply is with respect to an application, a request may be made that rejections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The Applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section. Examiner respectfully point outs that while Applicants articulate their disagreement in regards to any part of the cited art Applicants must provide appropriate analysis of the corresponding claimed limitation, and such analysis must be supported by the originally filed specification.





Claim Rejections – 35 USC §103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herrin et al. (US PAT. No. 10,565,093 B1 herein after Herrin), in view of Iyer et al. (US PG-PUB. No. 2017/0003948 A1 herein after Iyer).
Per claim 1. 	
Herrin discloses:
A method (At least see Col. 1:66-67 - a method for detecting potential failures in a continuous delivery pipeline), comprising: 
receiving, by a device, new application data associated with a new application to be created (At least see Col. 2:7-9 - receiving one or more log files generated by one or more development tools involving the changed portion of code under development), the new application data identifying: 
source code of the new application (At least see Col. 12:55-58 - developer may begin to edit the code of a ReactJS component. Continuous delivery advisor 104 determines that the developer has Jest unit testing (library for testing JavaScript.RTM. code) in their source code), and 
one or more of: 
a development environment in which the new application may be developed (At least see Col. 10:50-55 - a model is stored in a storage unit (e.g., memory 205, disk unit 208) and accessible by the team member 101's development environment (e.g., integrated development environment) for discovering how their code is inter-related to the pipeline stages and the steps within each stage), a testing environment in which the new application may be tested (At least see Col. 3:62-65 - software linter of the present invention understand other development branches in the developer's active commits and warns how they may alter overall code quality, unit tests, functional tests and performance tests), or a production environment in which the new application may be deployed (At least see Col. 5:4-6 - continuous delivery pipeline enables a constant flow of changes into production via an automated software production line); 
processing, by the device, the new application data, with a trained machine learning model (At least see Col. 2:11-14 - receiving relationship information between entries in the one or more log files and the changed portion of code under development at the particular stage of continuous delivery pipeline from the machine learning model), to generate one or more predictions associated with the new application (At least see Col.2:18-20 - generating and displaying a message based on the received relationship information, where the message comprises a prediction), wherein the one or more predictions include one or more of: 
a prediction indicating whether the new application will succeed or fail during development of the new application (At least see Col. 2:58-63 –a machine learning model is created to predict whether changed portions of code under development at various stages of the continuous delivery pipeline will result in a pipeline failure), a prediction indicating whether the new application will succeed or fail during deployment of the new application (At least see Col. 2:20-22 – prediction or a recommendation concerning potential failures in the continuous delivery pipeline; also see Col. 9:11-13 - continuous delivery advisory 104 may receive a definition of a continuous delivery pipeline that includes a designated number of stages, such as four (e.g., code, build, test and deploy)), or 
a prediction indicating whether the new application will succeed or fail during release of the new application (At least see Col. 14:46-48 - software pipeline development environments attempt to prevent failures in the continuous delivery pipeline by controlling all actions of the pipeline sequences, also see Col. 4:61-64 - Continuous delivery is a software engineering approach in which teams produce software in short cycles, ensuring that the software can be reliably released); and 
performing, by the device, one or more actions based on the one or more predictions associated with the new application (At least see Col. 11:66-67 to Col. 12:1-2 - a recommendation to one of the developers to change a different portion of code at a following stage, where the different portion of code is code other than the changed portion of code under development), wherein performing the one or more actions includes one or more of: 
updating the trained machine learning model based on the one or more predictions (At least see Col. 10:16-49 - data may be used to train a machine learning algorithm to build a machine learning model to identify pipeline failures from the log files and associate such failures with code behavior in a stage of the continuous delivery pipeline).

Herrin sufficiently discloses the method as set forth above, but Herrin does not explicitly disclose: determining at least one of: a release risk score associated with releasing the new application, a deployment risk score associated with deploying the new application, or a development risk score associated with developing the new- 39 -PATENT Docket No. 0104-0244C1application; or providing, to a client device, information indicating the one or more predictions.

However, Iyer discloses:
determining at least one of: 
a release risk score associated with releasing the new application (At least see ¶[0022] - continuous delivery software development by collecting specific data associated with the DevOps process and generating a success prediction score that provides a release manager with information to make a timely decision regarding the current delivery/deployment pipeline), 
a deployment risk score associated with deploying the new application, or 
a development risk score associated with developing the new- 39 -PATENT Docket No. 0104-0244C1application; or
providing, to a client device, information indicating the one or more predictions.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iyer into Herrin’s invention because a failed deployment may result in a resource intensive incident for an organization operating the continuous deployment pipeline, and resetting the continuous deployment pipeline may require significant time and effort to accomplish, and it is often costly for an organization to re-spin or reattempt the deployment process; therefore, it may be advantageous to, among other things, provide a way to supply release managers/DevOps teams with concise and precise information from leveraging historical data (i.e., historical indicators) that can predict the success of the current development pipeline as once suggested by Iyer (please see ¶[0026] and ¶[0027]).

Per claim 2. 	
Herrin discloses:
trained machine learning model is trained based on historical application creation data that includes data associated with creation of a plurality of applications (At least see Col. 3:67 to Col. 4:1-5 - build a historical relationship between commit diffs (shows the difference between that commit's ancestor and the commit), issue tracking systems, environment changes, file storage repositories, system logs, monitoring logs and developments logs with applied machine learning in order to bring the knowledge learned in real-time across the pipeline and software development lifecycle).  

Per claim 3. 	
Herrin discloses:
providing, as input to the trained machine learning model, the new application data (At least see Col. 10:36-40 –data used to train a machine learning algorithm to build a machine learning model to identify pipeline failures from the log files and associate such failures with code behavior in a stage of the continuous delivery pipeline); and 
receiving, as output from the trained machine learning model, the one or more predictions (At least see Col. 10:10-15 - machine learning model is created to predict whether changed portions of code under development at various stages of the continuous delivery pipeline will result in a pipeline failure).  

Per claim 4. 	
Herrin discloses:
new application data further identified another one of the one or more of: 
the development environment (At least see Col. 10:50-55 - a model is stored in a storage unit (e.g., memory 205, disk unit 208) and accessible by the team member 101's development environment (e.g., integrated development environment) for discovering how their code is inter-related to the pipeline stages and the steps within each stage), the testing environment (At least see Col. 3:62-65 - software linter of the present invention understand other development branches in the developer's active commits and warns how they may alter overall code quality, unit tests, functional tests and performance tests), or the production environment (At least see Col. 5:4-6 - continuous delivery pipeline enables a constant flow of changes into production via an automated software production line).  

Per claim 5. 	
Herrin discloses:
new application data comprises at least one of:  - 40 -PATENT Docket No. 0104-0244C1 
new development data associated with the new application, new build data associated with the new application, new testing data associated with the new application (At least see Col.4:61-4 - Continuous delivery is a software engineering approach in which teams produce software in short cycles, ensuring that the software can be reliably released at any time. It aims at building, testing, and releasing software), or new artifact data associated with the new application.  

Per claim 6. 
Herrin discloses:
wherein performing the one or more actions includes one or more of: 	
preventing development of the new application based on the one or more predictions (At least see Col. 3:12-16 - potential failures in the continuous delivery pipeline may be prevented without requiring context switching and human layer debugging and investigation across the software delivery pipeline to detect and limit potential failures); 
causing development of the new application based on the one or more predictions; 
preventing deployment of the new application based on the one or more predictions; 
causing deployment of the new application based on the one or more predictions; 
preventing a release of the new application based on the one or more predictions; or 
causing a release of the new application based on the one or more predictions.

Per claim 7. 	
Iyer also discloses:
causing the new application to be at least one of developed, deployed, or released based on at least one of the release risk score, the deployment risk score, or the development risk score (At least see ¶[0022] - continuous delivery software development by collecting specific data associated with the DevOps process and generating a success prediction score that provides a release manager with information to make a timely decision regarding the current delivery/deployment pipeline … Based on the success prediction score, a release manager may determine if a pipeline should be allowed to process the end development to production).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iyer into Herrin’s invention because a failed deployment may result in a resource intensive incident for an organization operating the continuous deployment pipeline, and resetting the continuous deployment pipeline may require significant time and effort to accomplish, and it is often costly for an organization to re-spin or reattempt the deployment process; therefore, it may be advantageous to, among other things, provide a way to supply release managers/DevOps teams with concise and precise information from leveraging historical data (i.e., historical indicators) that can predict the success of the current development pipeline as once suggested by Iyer (please see ¶[0026] and ¶[0027]).

Per claim 8. 	
Iyer also discloses:
modifying the new application to address the one or more predictions (At least see ¶[0023] - characteristic of continuous delivery practice includes deploying into a production environment new code/changes to an application. A release manager is required to approve or reject the rollout of changes to production).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iyer into Herrin’s invention because a failed deployment may result in a resource intensive incident for an organization operating the continuous deployment pipeline, and resetting the continuous deployment pipeline may require significant time and effort to accomplish, and it is often costly for an organization to re-spin or reattempt the deployment process; therefore, it may be advantageous to, among other things, provide a way to supply release managers/DevOps teams with concise and precise information from leveraging historical data (i.e., historical indicators) that can predict the success of the current development pipeline as once suggested by Iyer (please see ¶[0026] and ¶[0027]).

Per claim 9. 	
Herrin discloses:
A device (At least see Col. 2:57-59 - system and computer program product for detecting potential failures in a continuous delivery pipeline), comprising: 
one or more memories (At least see FIG. 2 with associated text in Col. 6:8:23); and  - 41 -PATENT Docket No. 0104-0244C1 
one or more processors communicatively coupled to the one or more memories (At least see FIG. 2 with associated text in Col. 5:55:67), configured to: 
receive new application data associated with a new application to be created (At least see Col. 2:7-9 - receiving one or more log files generated by one or more development tools involving the changed portion of code under development), the new application data identifying: 
source code of the new application (At least see Col. 12:55-58 - developer may begin to edit the code of a ReactJS component. Continuous delivery advisor 104 determines that the developer has Jest unit testing (library for testing JavaScript.RTM. code) in their source code), and 
one or more of: 
a development environment in which the new application may be developed (At least see Col. 10:50-55 - a model is stored in a storage unit (e.g., memory 205, disk unit 208) and accessible by the team member 101's development environment (e.g., integrated development environment) for discovering how their code is inter-related to the pipeline stages and the steps within each stage), a testing environment in which the new application may be tested (At least see Col. 3:62-65 - software linter of the present invention understand other development branches in the developer's active commits and warns how they may alter overall code quality, unit tests, functional tests and performance tests), or a production environment in which the new application may be deployed (At least see Col. 5:4-6 - continuous delivery pipeline enables a constant flow of changes into production via an automated software production line); 
process the new application data, with a trained machine learning model (At least see Col. 2:11-14 - receiving relationship information between entries in the one or more log files and the changed portion of code under development at the particular stage of continuous delivery pipeline from the machine learning model), to generate one or more predictions associated with the new application (At least see Col.2:18-20 - generating and displaying a message based on the received relationship information, where the message comprises a prediction), wherein the one or more predictions include one or more of: 
a prediction indicating whether the new application will succeed or fail during development of the new application (At least see Col. 2:58-63 –a machine learning model is created to predict whether changed portions of code under development at various stages of the continuous delivery pipeline will result in a pipeline failure), a prediction indicating whether the new application will succeed or fail during deployment of the new application (At least see Col. 2:20-22 – prediction or a recommendation concerning potential failures in the continuous delivery pipeline; also see Col. 9:11-13 - continuous delivery advisory 104 may receive a definition of a continuous delivery pipeline that includes a designated number of stages, such as four (e.g., code, build, test and deploy)), or 
a prediction indicating whether the new application will succeed or fail during release of the new application (At least see Col. 14:46-48 - software pipeline development environments attempt to prevent failures in the continuous delivery pipeline by controlling all actions of the pipeline sequences, also see Col. 4:61-64 - Continuous delivery is a software engineering approach in which teams produce software in short cycles, ensuring that the software can be reliably released); and 
perform one or more actions based on the one or more predictions associated with the new application (At least see Col. 11:66-67 to Col. 12:1-2 - a recommendation to one of the developers to change a different portion of code at a following stage, where the different portion of code is code other than the changed portion of code under development), wherein performing the one or more actions includes one or more of: 
update the trained machine learning model based on the one or more predictions (At least see Col. 10:16-49 - data may be used to train a machine learning algorithm to build a machine learning model to identify pipeline failures from the log files and associate such failures with code behavior in a stage of the continuous delivery pipeline).

Herrin sufficiently discloses the method as set forth above, but Herrin does not explicitly disclose: determine at least one of: a release risk score associated with releasing the new application, a deployment risk score associated with deploying the new application, or a development risk score associated with developing the new application; or- 42 -PATENT Docket No. 0104-0244C1provide, to a client device, information indicating the one or more predictions.  

However, Iyer discloses:
determine at least one of: 
a release risk score associated with releasing the new application (At least see ¶[0022] - continuous delivery software development by collecting specific data associated with the DevOps process and generating a success prediction score that provides a release manager with information to make a timely decision regarding the current delivery/deployment pipeline), 
a deployment risk score associated with deploying the new application, or 
a development risk score associated with developing the new application; or  - 42 -PATENT Docket No. 0104-0244C1 
provide, to a client device, information indicating the one or more predictions. 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iyer into Herrin’s invention because a failed deployment may result in a resource intensive incident for an organization operating the continuous deployment pipeline, and resetting the continuous deployment pipeline may require significant time and effort to accomplish, and it is often costly for an organization to re-spin or reattempt the deployment process; therefore, it may be advantageous to, among other things, provide a way to supply release managers/DevOps teams with concise and precise information from leveraging historical data (i.e., historical indicators) that can predict the success of the current development pipeline as once suggested by Iyer (please see ¶[0026] and ¶[0027]).  

Per claim 10. 	
Herrin discloses:
trained machine learning model is trained based on historical application creation data that includes data associated with creation of a plurality of applications (At least see Col. 3:67 to Col. 4:1-5 - build a historical relationship between commit diffs (shows the difference between that commit's ancestor and the commit), issue tracking systems, environment changes, file storage repositories, system logs, monitoring logs and developments logs with applied machine learning in order to bring the knowledge learned in real-time across the pipeline and software development lifecycle).  

Per claim 11. 		
Herrin discloses:
provide, as input to the trained machine learning model, the new application data (At least see Col. 10:36-40 –data used to train a machine learning algorithm to build a machine learning model to identify pipeline failures from the log files and associate such failures with code behavior in a stage of the continuous delivery pipeline); and 
receive, as output from the trained machine learning model, the one or more predictions (At least see Col. 10:10-15 - machine learning model is created to predict whether changed portions of code under development at various stages of the continuous delivery pipeline will result in a pipeline failure).  

Per claim 12. 	
Herrin discloses:
new application data further identified another one of the one or more of: 
the development environment (At least see Col. 10:50-55 - a model is stored in a storage unit (e.g., memory 205, disk unit 208) and accessible by the team member 101's development environment (e.g., integrated development environment) for discovering how their code is inter-related to the pipeline stages and the steps within each stage), the testing environment (At least see Col. 3:62-65 - software linter of the present invention understand other development branches in the developer's active commits and warns how they may alter overall code quality, unit tests, functional tests and performance tests), or the production environment (At least see Col. 5:4-6 - continuous delivery pipeline enables a constant flow of changes into production via an automated software production line).  

Per claim 13. 	
Herrin discloses:
new application data comprises at least one of:  - 40 -PATENT Docket No. 0104-0244C1 
new development data associated with the new application, new build data associated with the new application, new testing data associated with the new application (At least see Col.4:61-4 - Continuous delivery is a software engineering approach in which teams produce software in short cycles, ensuring that the software can be reliably released at any time. It aims at building, testing, and releasing software), or new artifact data associated with the new application.  

Per claim 14. 	
Herrin discloses:
wherein performing the one or more actions includes one or more of: 	
preventing development of the new application based on the one or more predictions (At least see Col. 3:12-16 - potential failures in the continuous delivery pipeline may be prevented without requiring context switching and human layer debugging and investigation across the software delivery pipeline to detect and limit potential failures); 
causing development of the new application based on the one or more predictions; 
preventing deployment of the new application based on the one or more predictions; 
causing deployment of the new application based on the one or more predictions; 
preventing a release of the new application based on the one or more predictions; or 
causing a release of the new application based on the one or more predictions.

Per claim 15. 		
Iyer also discloses:
cause the new application to be at least one of developed, deployed, or released based on at least one of the release risk score, the deployment risk score, or the development risk score (At least see ¶[0022] - continuous delivery software development by collecting specific data associated with the DevOps process and generating a success prediction score that provides a release manager with information to make a timely decision regarding the current delivery/deployment pipeline … Based on the success prediction score, a release manager may determine if a pipeline should be allowed to process the end development to production).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iyer into Herrin’s invention because a failed deployment may result in a resource intensive incident for an organization operating the continuous deployment pipeline, and resetting the continuous deployment pipeline may require significant time and effort to accomplish, and it is often costly for an organization to re-spin or reattempt the deployment process; therefore, it may be advantageous to, among other things, provide a way to supply release managers/DevOps teams with concise and precise information from leveraging historical data (i.e., historical indicators) that can predict the success of the current development pipeline as once suggested by Iyer (please see ¶[0026] and ¶[0027]).

Per claim 16. 	
Herrin discloses:
A non-transitory computer-readable medium storing instructions (At least see Col. 2:57-59 - system and computer program product for detecting potential failures in a continuous delivery pipeline), the instructions comprising: 
one or more instructions that, when executed by one or more processors (At least see Col. 6:30-34 -computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention), cause the one or more processors to: 
receive new application data associated with a new application to be created (At least see Col. 2:7-9 - receiving one or more log files generated by one or more development tools involving the changed portion of code under development), the new application data identifying: -8-PATENT U.S. Patent Application No. 16/578,855 Attorney Docket No. 0104-0244C1 
source code of the new application (At least see Col. 12:55-58 - developer may begin to edit the code of a ReactJS component. Continuous delivery advisor 104 determines that the developer has Jest unit testing (library for testing JavaScript.RTM. code) in their source code), and 
one or more of: 
a development environment in which the new application may be developed (At least see Col. 10:50-55 - a model is stored in a storage unit (e.g., memory 205, disk unit 208) and accessible by the team member 101's development environment (e.g., integrated development environment) for discovering how their code is inter-related to the pipeline stages and the steps within each stage), a testing environment in which the new application may be tested (At least see Col. 3:62-65 - software linter of the present invention understand other development branches in the developer's active commits and warns how they may alter overall code quality, unit tests, functional tests and performance tests), or a production environment in which the new application may be deployed (At least see Col. 5:4-6 - continuous delivery pipeline enables a constant flow of changes into production via an automated software production line); 
process the new application data, with a trained machine learning model (At least see Col. 2:11-14 - receiving relationship information between entries in the one or more log files and the changed portion of code under development at the particular stage of continuous delivery pipeline from the machine learning model), to generate one or more predictions associated with the new application (At least see Col.2:18-20 - generating and displaying a message based on the received relationship information, where the message comprises a prediction), wherein the one or more predictions include one or more of: 
a prediction indicating whether the new application will succeed or fail during development of the new application (At least see Col. 2:58-63 –a machine learning model is created to predict whether changed portions of code under development at various stages of the continuous delivery pipeline will result in a pipeline failure), a prediction indicating whether the new application will succeed or fail during deployment of the new application (At least see Col. 2:20-22 – prediction or a recommendation concerning potential failures in the continuous delivery pipeline; also see Col. 9:11-13 - continuous delivery advisory 104 may receive a definition of a continuous delivery pipeline that includes a designated number of stages, such as four (e.g., code, build, test and deploy)), or 
a prediction indicating whether the new application will succeed or fail during release of the new application (At least see Col. 14:46-48 - software pipeline development environments attempt to prevent failures in the continuous delivery pipeline by controlling all actions of the pipeline sequences, also see Col. 4:61-64 - Continuous delivery is a software engineering approach in which teams produce software in short cycles, ensuring that the software can be reliably released); and 
perform one or more actions based on the one or more predictions associated with the new application (At least see Col. 11:66-67 to Col. 12:1-2 - a recommendation to one of the developers to change a different portion of code at a following stage, where the different portion of code is code other than the changed portion of code under development), wherein performing the one or more actions includes one or more of: 
update the trained machine learning model based on the one or more predictions (At least see Col. 10:16-49 - data may be used to train a machine learning algorithm to build a machine learning model to identify pipeline failures from the log files and associate such failures with code behavior in a stage of the continuous delivery pipeline).

Herrin sufficiently discloses the method as set forth above, but Herrin does not explicitly disclose: determine at least one of: a release risk score associated with releasing the new application, a deployment risk score associated with deploying the new application, or a development risk score associated with developing the new application; or- 42 -PATENT Docket No. 0104-0244C1provide, to a client device, information indicating the one or more predictions.  

However, Iyer discloses:
determine at least one of: 
a release risk score associated with releasing the new application (At least see ¶[0022] - continuous delivery software development by collecting specific data associated with the DevOps process and generating a success prediction score that provides a release manager with information to make a timely decision regarding the current delivery/deployment pipeline), 
a deployment risk score associated with deploying the new application, or 
a development risk score associated with developing the new application; or  - 42 -PATENT Docket No. 0104-0244C1 
provide, to a client device, information indicating the one or more predictions. 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iyer into Herrin’s invention because a failed deployment may result in a resource intensive incident for an organization operating the continuous deployment pipeline, and resetting the continuous deployment pipeline may require significant time and effort to accomplish, and it is often costly for an organization to re-spin or reattempt the deployment process; therefore, it may be advantageous to, among other things, provide a way to supply release managers/DevOps teams with concise and precise information from leveraging historical data (i.e., historical indicators) that can predict the success of the current development pipeline as once suggested by Iyer (please see ¶[0026] and ¶[0027]).  

Per claim 17. 		
Herrin discloses:
trained machine learning model is trained based on historical application creation data that includes data associated with creation of a plurality of applications (At least see Col. 3:67 to Col. 4:1-5 - build a historical relationship between commit diffs (shows the difference between that commit's ancestor and the commit), issue tracking systems, environment changes, file storage repositories, system logs, monitoring logs and developments logs with applied machine learning in order to bring the knowledge learned in real-time across the pipeline and software development lifecycle).  

Per claim 18. 		
Herrin discloses:
provide, as input to the trained machine learning model, the new application data (At least see Col. 10:36-40 –data used to train a machine learning algorithm to build a machine learning model to identify pipeline failures from the log files and associate such failures with code behavior in a stage of the continuous delivery pipeline); and 
receive, as output from the trained machine learning model, the one or more predictions (At least see Col. 10:10-15 - machine learning model is created to predict whether changed portions of code under development at various stages of the continuous delivery pipeline will result in a pipeline failure).  

Per claim 19. 	
Herrin discloses:
new application data further identified another one of the one or more of: 
the development environment (At least see Col. 10:50-55 - a model is stored in a storage unit (e.g., memory 205, disk unit 208) and accessible by the team member 101's development environment (e.g., integrated development environment) for discovering how their code is inter-related to the pipeline stages and the steps within each stage), the testing environment (At least see Col. 3:62-65 - software linter of the present invention understand other development branches in the developer's active commits and warns how they may alter overall code quality, unit tests, functional tests and performance tests), or the production environment (At least see Col. 5:4-6 - continuous delivery pipeline enables a constant flow of changes into production via an automated software production line).  

Per claim 20. 		
Herrin discloses:
new application data comprises at least one of:  - 40 -PATENT Docket No. 0104-0244C1 
new development data associated with the new application, new build data associated with the new application, new testing data associated with the new application (At least see Col.4:61-4 - Continuous delivery is a software engineering approach in which teams produce software in short cycles, ensuring that the software can be reliably released at any time. It aims at building, testing, and releasing software), or new artifact data associated with the new application.  


—o—o—o—

Remarks
6.	Applicant's arguments filed January 6th, 2021 have been fully considered but they are not persuasive. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                       03/31/2021